           Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     SANDRA FAYE NUNES,                     ) Case No.: 1:19-cv-01741-BAM
12                                          )
                    Plaintiff,              ) ORDER REGARDING SOCIAL SECURITY
13          v.                              ) COMPLAINT
                                            )
14   KILOLO KIJAKAZI, Acting Commissioner of)
     Social Security,1                      )
15                                          )
16                  Defendant.              )
                                            )
17
18                                                    INTRODUCTION

19           Plaintiff Sandra Faye Nunes (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying her application for disability insurance

21   benefits under Title II of the Social Security Act. The matter is currently before the Court on the

22   parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A.

23   McAuliffe.2

24
25
26
     1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of
27   the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit.
     2
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Docs. 9, 13, 18.)

                                                                 1
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 2 of 14


 1          Having considered the briefing and record in this matter, the Court finds the decision of the

 2   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

 3   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 4   deny benefits.

 5                                    FACTS AND PRIOR PROCEEDINGS

 6          Plaintiff filed an application for disability insurance benefits on April 14, 2016. AR 184-86.3

 7   Plaintiff alleged that she became disabled on April 1, 2014, due to rheumatoid arthritis, chronic

 8   migraines, fibromyalgia, back pain, joint pain, pain in knees, hands, fingers and elbows and foot pain

 9   with weightbearing. AR 184, 221. Plaintiff’s application was denied initially and on reconsideration.

10   AR 118-21, 123-27. Subsequently, Plaintiff requested a hearing before an ALJ. ALJ Ruxana Meyer

11   held a hearing on August 1, 2018. AR 45-74. ALJ Meyer issued an order denying benefits on

12   November 21, 2018. AR 20-39. Plaintiff sought review of the ALJ’s decision, which the Appeals

13   Council denied, making the ALJ’s decision the Commissioner’s final decision. AR 6-10. This appeal

14   followed.

15          Hearing Testimony

16          The ALJ held a hearing on August 1, 2018, by video conference. Plaintiff appeared at the

17   hearing by video with her attorney, Jonathan Pena. AR 47. John J. Komar, an impartial vocational

18   expert, also appeared and testified. AR 47.

19          In response to questions from the ALJ, Plaintiff testified that she lives with her husband. She

20   graduated from high school, attended junior college and received an Associate of Science in nursing.

21   She worked as a registered nurse for sixteen years and renewed her nursing credentials in March 2018.

22   AR 50-51.

23          Plaintiff testified that she had surgery on her right hand two or three years prior to the hearing.

24   The surgery helped and she no longer wears a brace, but she tends to hold things in her left hand if she

25   will hold them for a long time. She is able to drive but sitting for more than 45 minutes to 1 hour

26   causes her back pain with pain down her left leg. She gets a nerve block every six to nine months to

27
28   3
            References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                              2
           Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 3 of 14


 1   help with her back pain. She also takes pain and nerve medicine. After the nerve block injections, she

 2   is usually on bed rest for a couple of days, but then she is fine. Her pain medicine makes her drowsy,

 3   so she does not drive when she is taking it. If she takes the pain medicine for too long or takes too

 4   much, it will cause nausea and vomiting. AR 52-54.

 5          Plaintiff testified that she was let go from her job. She was looking for employment, but then

 6   needed to have a knee replacement because of arthritis. She has fibromyalgia and rheumatoid arthritis,

 7   with joint problems and back problems. In 2015, after the knee replacement, she had her bariatric

 8   surgery reversed because of a mass in her stomach. She received a gastric sleeve about a year before

 9   the hearing. AR 55-56.

10          Plaintiff testified that she mainly cannot work because of her rheumatoid arthritis and back

11   pain. She is not currently taking medications for her rheumatoid arthritis as she is in the process of

12   getting a new rheumatologist. She also has chronic migraines two or three times a month. She takes

13   medication at the onset of her migraines. AR 56-57.

14          Plaintiff also reported that she uses a cane when her knees “get really bad.” AR 56. She had

15   arthroscopic surgery on her left knee, along with her right knee replacement. When she had knee

16   replacement on her right knee, her doctor told her that she also needed a knee replacement on her left

17   knee, but she has not had it yet. AR 58. Her right knee swells sometimes, and her left knee is

18   permanently swollen. At times, her left knee will swell two to three times its normal size. She has to

19   elevate it most nights. It is stiff when she first starts walking and she limps on it quite a bit. AR 58-

20   59.

21          In response to questions from her attorney, Plaintiff clarified that she had surgery on her right

22   knee in 2014. The advanced degenerative joint disease in her right knee will always be present

23   because of her rheumatoid arthritis. AR 59. During a typical day, she has to elevate her legs above

24   waist level to help with the swelling. She estimated that she probably spends eight plus hours with

25   one of her legs elevated during an average day. AR 61

26          When asked about her migraines, Plaintiff testified that they are probably at her worst level and

27   are compounded with everything else. Her migraines typically last three to four days. During that

28   time, she is in bed or going to the doctor for treatment. A lot of times she ends up in the emergency
                                                          3
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 4 of 14


 1   room, getting injections for nausea, vomiting and pain. She feels most comfortable in bed, in a dark,

 2   cold room, with no noise and no lights. AR 60-61.

 3          When asked about her daily activities, Plaintiff testified that on a typical day, she might dust

 4   for 20 minutes and then sit down and rest. She can sit in a chair with a back for about 30 to 45

 5   minutes before she feels pain in her lower back down her left leg. She can sit on a chair with no back

 6   for about 15 minutes. She can walk past three houses and back without having to rest. She walks

 7   much slower than before because she cannot bend her knees as much. She can lift and carry about 15

 8   pounds. She can write for about 25 to 30 minutes with a 30-minute break. AR 61-64.

 9          When asked about her rheumatoid arthritis, Plaintiff testified that it is in her hands, knees, hips,

10   feet and wrists. She will get flare ups once or twice a month. Her hands, knees and feet hurt every

11   day. She also will have flare ups when the weather changes that will put her in bed for a day or two.

12   AR 64-65.

13          Following Plaintiff’s testimony, the ALJ elicited testimony from the VE. The VE categorized

14   Plaintiff’s past work as a registered nurse. The ALJ also asked the VE hypotheticals. For each of the

15   hypotheticals, the ALJ asked the VE to assume an individual with the same age, education and work

16   experience as Plaintiff. For the first hypothetical, the ALJ asked the VE to assume an individual that

17   could perform work at the light exertional level defined as standing and walking six out of eight hours

18   a day, lifting twenty pounds occasionally, lifting or carrying ten pounds frequently. This individual

19   could engage in frequent reaching, frequent gross and fine manipulation, frequent stooping, occasional

20   ramps and stairs, occasional kneeling, crouching and crawling and no ladders ropes or scaffolds. The

21   VE confirmed that Plaintiff’s past work would be exceeded by the exertional level. The VE testified

22   that there would be other work that the individual could perform, such as housekeeping-cleaner,

23   sample distributor, and ticket seller. AR 67-68.

24          For the second hypothetical, the ALJ asked the VE to assume the same limitations as the first

25   hypothetical, but the individual could stand and walk four out of eight hours a day. The VE testified

26   that the person would not be able to do the cited jobs, but this person could work as an order caller,

27   ticket taker in a movie theater setting, and silver wrapper. The VE indicated that based on his

28
                                                         4
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 5 of 14


 1   experience as a vocational rehab counselor, each of these jobs could be performed either sitting or

 2   standing or in a combination of the two. AR 68-69.

 3          For the third hypothetical, the ALJ asked the VE to consider the same limitations as

 4   hypothetical two, but the person would be off task 10% of the workday for lower extremity elevation.

 5   The VE testified that there would be no jobs. AR 69.

 6          Following the ALJ’s questions, Plaintiff’s attorney asked the VE to clarify whether the

 7   identified jobs were on benches when in a seated position. AR 71. The VE indicated that there would

 8   be other forms of seats. The ticket taker job could be done entirely standing or entirely sitting and the

 9   silver wrapper is usually sitting behind a table, but can stand, as well as sitting or standing. AR 71.

10          For the next hypothetical, Plaintiff’s counsel asked the VE to consider an individual who

11   requires seating to have a full back and has limitations to the right upper extremity for both gross and

12   fine manipulation to occasional. This individual is right-hand dominant. Additionally, the individual

13   would need “the ability to sit and stand . . . the frequency going to be every 30 minutes and in the

14   seated position and if standing for more than 15 minutes would then need to alternate to the seated

15   position.” AR 71. This individual also could not stoop. The VE testified that this individual could

16   not perform Plaintiff’s past work or any other light work. AR 71-72.

17          For the next hypothetical, Plaintiff’s counsel asked the VE to consider the same limitations as

18   in hypothetical one and the individual would be absent at least three days in an average month due to

19   migraines. The VE testified that this limitation would preclude all employment. AR 72.

20          Medical Record

21          The relevant medical record was reviewed by the Court and will be referenced below as

22   necessary to this Court’s decision.

23          The ALJ’s Decision

24          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

25   determined that Plaintiff was not disabled under the Social Security Act prior to February 23, 2018,

26   but became disabled on that date and continued to be disabled through the date of the decision. AR

27   20-39. Specifically, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

28   April 1, 2014, the alleged onset date. AR 26. The ALJ identified the following severe impairments:
                                                         5
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 6 of 14


 1   degenerative joint disorder of the bilateral knees, status post right knee diagnostic arthroscopy with

 2   meniscectomy and “chrondoplasty;” right de Quervain’s tenosynovitis, status post tenesynovectomy,

 3   obesity with history of gastric obstructions, status-post reversal of remote gastric sleeve and lysis of

 4   adhesion. AR 26-30. The ALJ determined that the severity of Plaintiff’s impairments did not meet or

 5   equal any of the listed impairments. AR 30.

 6          Based on a review of the entire record, the ALJ found that Plaintiff retained the residual

 7   functional capacity (“RFC”) to perform work as follows: lift 20 pounds occasionally; lift and carry 10

 8   pounds frequently; standing and walking four hours out of eight hours in a workday; occasionally

 9   climbing ramps and stairs, kneeling, crouching, and crawling; frequently stooping; frequent gross and

10   fine manipulation; and precluded from work climbing ladders, ropes, and scaffolds. AR 30-36. With

11   this RFC, the ALJ found that prior to February 23, 2018, the date Plaintiff’s age category changed,

12   there were jobs available in the national economy that the Plaintiff could perform, such as order caller,

13   ticket taker in a movie theater and silver wrapper. AR 37-38. Beginning on February 23, 2018, there

14   were no jobs that existed in the national economy that Plaintiff could perform. AR 38-39. The ALJ

15   therefore concluded that Plaintiff was not disabled prior to February 23, 2018, but she became

16   disabled on that date and continued to be disabled through the date of the decision. AR 39.

17                                            SCOPE OF REVIEW

18          Congress has provided a limited scope of judicial review of the Commissioner’s decision to

19   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

20   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

21   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

22   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

23   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

24   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

25   considered, weighing both the evidence that supports and the evidence that detracts from the

26   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

27   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

28   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s
                                                          6
           Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 7 of 14


 1   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

 2   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

 3   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

 4                                                           REVIEW

 5            In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

 6   substantial gainful activity due to a medically determinable physical or mental impairment which has

 7   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

 8   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

 9   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

10   her age, education, and work experience, engage in any other kind of substantial gainful work which

11   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

12   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

13   1990).

14                                                        DISCUSSION4

15            Plaintiff contends that the ALJ committed harmful error by failing to find her chronic

16   migraines, rheumatoid arthritis and degenerative disc disease of the lumbar spine non-severe at step

17   two of the sequential evaluation. Plaintiff further contends that the RFC is not supported by

18   substantial evidence because it fails to account for the limitations resulting from her chronic

19   migraines, rheumatoid arthritis and degenerative disc disease. As a final matter, Plaintiff contends that

20   the ALJ committed harmful error by failing to provide clear and convincing reasons to discount her

21   pain and symptom testimony.

22            A. Step Two Impairments

23            Plaintiff argues that the ALJ committed harmful error by finding her impairments of chronic

24   migraines, rheumatoid arthritis and degenerative disc disease of the lumbar spine non-severe.

25
26
27   4
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   7
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 8 of 14


 1          At step two of the five-step sequential evaluation, the ALJ is required to determine whether a

 2   plaintiff has a “severe” medical impairment or combination of impairments. 20 C.F.R. § 404.1520(c).

 3   An impairment, or combination of impairments, can be found to be non-severe if the evidence

 4   establishes a slight abnormality that has no more than a minimal effect on an individual’s ability to

 5   work. See SSR 85–28, 1985 WL 56856 (Jan. 1, 1985); see also Yuckert v. Bowen, 841 F.2d 303, 306

 6   (9th Cir.1988) (adopting SSR 85–28). The mere existence of an impairment is insufficient proof of a

 7   disability.” Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir.1993). A claimant bears the burden of

 8   proving that an impairment is disabling. Id. (citation omitted).

 9          “Step two is merely a threshold determination meant to screen out weak claims.” Buck v.

10   Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017), citing Bowen v. Yuckert, 482 U.S. 137, 146–47 (1987).

11   “It is not meant to identify the impairments that should be taken into account when determining the

12   RFC . . . . The RFC . . . should be exactly the same regardless of whether certain impairments are

13   considered ‘severe’ or not.” Id. (emphasis in original). Any error in failing to include an impairment

14   at step two is harmless if the ALJ considered any limitations imposed by the impairment in the RFC

15   determination at step four. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“The decision reflects

16   that the ALJ considered any limitations posed by the bursitis at Step 4. As such, any error that the ALJ

17   made in failing to include the bursitis at Step 2 was harmless.”).

18          Here, at step two of the sequential evaluation, the ALJ found that Plaintiff’s chronic migraines,

19   rheumatoid arthritis, and degenerative disc disease of the lumbar spine were non-severe impairments

20   based on mild or unremarkable clinical findings. AR 26-27. Plaintiff argues that the ALJ erred by

21   ignoring substantial evidence of record establishing that these impairments more than minimally

22   limited her ability to sustain work activity and were severe. (Doc. 17 at 23-32.)

23          The parties expend extensive briefing to argue the severity (or non-severity) of Plaintiff’s

24   impairments at step two of the sequential evaluation. However, even assuming arguendo that the ALJ

25   erred in finding Plaintiff’s chronic migraines, rheumatoid arthritis, and degenerative disc disease of the

26   lumbar spine not severe at step two, any such error is harmless because the ALJ considered these

27   impairments at step four of the sequential evaluation. According to the record, the ALJ expressly

28   considered Plaintiff’s subjective complaints of migraines, rheumatoid arthritis and low back pain. AR
                                                         8
          Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 9 of 14


 1   31. At step four, the ALJ also implicitly considered Plaintiff’s migraines, rheumatoid arthritis and

 2   degenerative disc disease of the lumbar spine when assessing the medical opinion evidence. In

 3   particular, the ALJ discussed the functional capacity opinions of the state agency physicians, who

 4   found Plaintiff’s impairments of fibromyalgia, dysfunction of major joints, spine disorders, migraine,

 5   disorders of muscle, ligament and fascia to be severe impairments. AR 35-36, 87, 108. On initial

 6   review, the state agency physician determined that Plaintiff could lift/carry 20 pounds occasionally, 10

 7   pounds frequently, stand/walk about 6 hours in an 8-hour workday, sit more than 6 hours on a

 8   sustained basis in an 8-hour workday, frequently climb ramps/stairs and balance, occasionally climb

 9   ladders/ropes/scaffolds, stoop, kneel, crouch and crawl. AR 90. On reconsideration, a separate state

10   agency physician determined that Plaintiff could lift/carry 20 pounds occasionally, 10 pounds

11   frequently, stand/walk about 6 hours in an 8-hour workday, sit more than 6 hours on a sustained basis

12   in an 8-hour workday, occasionally climb ramps/stairs, ladders/ropes/scaffolds, occasionally stoop,

13   kneel, crouch and crawl and balance without limitation. AR 110-11. The ALJ assigned great weight

14   to the state agency physician’s opinions. AR 35. Plaintiff has not challenged the ALJ’s assessment of

15   these opinions.

16          With respect to Plaintiff’s rheumatoid arthritis and degenerative disc disease, the ALJ also

17   considered evidence from the consultative examiner, Dr. Roger Wagner. AR 34-35. According to the

18   record, Dr. Wagner conducted an examination of Plaintiff on July 12, 2016, and expressly considered

19   Plaintiff’s “history of rheumatoid arthritis” and x-rays showing “degenerative disc disease.” AR 825.

20   Upon observation, Plaintiff was “easily able to get up and out of the chair in the waiting room,”

21   “easily able to get on and off the exam table, “easily able to bend over at the waist and take shoes and

22   socks off and put them back on without difficulty,” and “able to bend over from a standing position to

23   pick up a shoe from off the ground.” AR 826-27. Upon examination, Plaintiff was able to walk on

24   toes and heels, with a normal station and normal gait. AR 828. Her straight leg raising was negative

25   in both seated and supine positions. Her left knee had no redness, heat, swelling, tenderness, effusion,

26   ligamentous laxity, or crepitus and her right knee had “some very minimal warmth” and “very mild

27   tenderness.” AR 829. Her motor strength was 5/5 in the bilateral upper and lower extremities “with

28   the exception of right hand grip strength which [was] 4+/5.” AR 829. Dr. Wagner confirmed that
                                                         9
         Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 10 of 14


 1   Plaintiff had been diagnosed with rheumatoid arthritis, but “had minimal findings in the hands other

 2   than some mild thumb carpometacarpal joint discomfort.” AR 829. With respect to her low back

 3   pain, Dr. Wagner indicated that it appeared “most consistent with musculoligamentous strain.” AR

 4   829. She also had “some bilateral meralgia paresthetica which [was] improved with rhizotomies.”

 5   AR 829. Based on the objective findings, Dr. Wagner opined that Plaintiff could stand/walk up to four

 6   hours, sit up to six hours, lift and carry 20 pounds occasionally and 10 pounds frequently “given the

 7   problems with the knees, total knee arthroplasty, and the diagnosis of rheumatoid arthritis,”

 8   occasionally climb, kneel, crouch and crawl, occasionally stoop, and frequently perform manipulative

 9   activities. AR 829-30. The ALJ assigned “great weight” to Dr. Wagner’s opinion. AR 35. Plaintiff

10   has not challenged the ALJ’s assessment of Dr. Wagner’s opinion.

11          Based on the foregoing, the Court finds that any error at step two is harmless because the ALJ

12   considered any limitations imposed by Plaintiff’s chronic migraines, rheumatoid arthritis, and

13   degenerative disc disease of the lumbar spine at step four of the sequential evaluation.

14          B. RFC

15          Insofar as Plaintiff argues that the RFC is not supported by substantial evidence because it fails

16   to account for the limitations resulting from her chronic migraines, rheumatoid arthritis and

17   degenerative disc disease, this argument lacks merit. As noted above, Plaintiff has not challenged the

18   ALJ’s assignment of great weight to the opinion of Dr. Wagner, who conducted an independent

19   examination of Plaintiff and considered any limitations imposed by her rheumatoid arthritis and

20   degenerative disc disease of the lumbar spine. The consultative examiner’s opinion alone serves as

21   substantial evidence because it rests on his own independent examination of Plaintiff. Tonapetyan v.

22   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (finding consultative examiner’s opinion alone

23   constituted substantial evidence supporting the ALJ’s findings with respect to claimant’s physical

24   impairment and exertional limitations because it rested on the examiner’s own independent

25   examination of the claimant).

26          Plaintiff also has not challenged the ALJ’s assignment of great weight to the opinions of the

27   state agency physicians, both of whom considered Plaintiff’s chronic migraines, along with her other

28   physical impairments. The opinion of a non-examining physician, such as a state agency physician,
                                                        10
         Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 11 of 14


 1   may constitute substantial evidence when it is “consistent with independent clinical findings or other

 2   evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). The state agency

 3   physicians’ opinions were arguably consistent with the independent clinical findings of Dr. Wagner,

 4   including Plaintiff’s ability to easily get up and out of the chair in the waiting room, get on and off the

 5   exam table, bend over at the waist, bend over from a standing position, along with her ability to walk

 6   on toes and heels, with a normal station and normal gait, negative straight leg raising, only minimal

 7   findings with respect to her right knee, and 5/5 motor strength in the bilateral upper and lower

 8   extremities except for her right hand grip strength. AR 826-29.

 9          Although claiming additional limitations from her chronic migraines, rheumatoid arthritis and

10   degenerative disc disease, Plaintiff failed to identify or submit any medical opinions from a treating or

11   examining physician as to her functional limitations resulting from those impairments. The burden is

12   on the claimant to establish disability. Terry, 903 F.2d at 1275; 42 U.S.C. § 423(d)(5)(A) (“An

13   individual shall not be considered to be under a disability unless he furnishes such medical and other

14   evidence of the existence thereof as the Commissioner of Social Security may require”).

15          Plaintiff also claims that the RFC failed to take into account limitations and severe pain

16   resulting from her “bilateral knees DDD.” (Doc. 17 at 33.) To the extent that Plaintiff is arguing that

17   the ALJ failed to account for the pain and functional limitations associated with her degenerative joint

18   disorder of the bilateral knees, this argument is not persuasive. In formulating Plaintiff’s RFC, the

19   ALJ expressly considered Plaintiff’s degenerative joint disorder of the bilateral knees, status post

20   arthroscopy, and right knee diagnostic arthroscopy with meniscectomy and “chrondoplasty.” AR 32.

21   Indeed, the ALJ summarized Plaintiff’s diagnostic imaging and testing, along with her meniscectomy,

22   patellofemoral chondroplasty surgery and right knee total arthroplasty. AR 32. The ALJ also

23   summarized treatment records following Plaintiff’s right knee arthroplasty, along with findings based

24   on physical examinations of her bilateral knees. AR 32-33. Further, the ALJ relied upon the objective

25   findings and opinion evidence from the consultative examiner, Dr. Wagner, assigning that opinion

26   great weight. AR 34, 35. Critically, Plaintiff has not identified or submitted any medical opinions

27   from a treating or examining physician identifying additional functional limitations not accounted for

28   by the ALJ resulting from Plaintiff’s degenerative joint disorder of the bilateral knees.
                                                         11
         Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 12 of 14


 1          C. Plaintiff’s Subjective Complaints

 2          Plaintiff contends that the ALJ failed to give clear and convincing reasons for rejecting her

 3   “pain and limitation symptomology evidence.” (Doc. 17 at 35.) In deciding whether to admit a

 4   claimant’s subjective complaints, the ALJ must engage in a two-step analysis. Garrison v. Colvin, 759

 5   F.3d 995, 1014 (9th Cir. 2014); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir.

 6   2004). First, the claimant must produce objective medical evidence of her impairment that could

 7   reasonably be expected to produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at

 8   1014. If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may reject

 9   the claimant’s testimony regarding the severity of her symptoms only by offering specific, clear and

10   convincing reasons for doing so. Id. at 1015.

11          Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably be

12   expected to cause the alleged symptoms, but discounted her statements concerning the intensity,

13   persistence and limiting effects of those symptoms. AR 32. The ALJ was therefore required to

14   provide specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.

15          The Court finds that the ALJ provided specific, clear and convincing reasons for discounting

16   Plaintiff’s subjective complaints. As one reason, the ALJ found that Plaintiff’s statements about the

17   intensity, persistence, and limiting effects of her symptoms were inconsistent with the objective

18   medical evidence and other evidence regarding the duration and frequency of symptoms. AR 32, 35.

19   Although lack of supporting medical evidence cannot form the sole basis for discounting testimony, it

20   is a factor that the ALJ can consider. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). In this

21   instance, the ALJ found that Plaintiff’s allegations regarding her bilateral knees, right upper extremity

22   and abdominal impairments were not as functionally limiting as alleged, citing medical evidence

23   revealing that Plaintiff could easily get up and out of chair, walk at a normal pace without assistance,

24   and sit comfortably. AR 35, 826-27. She also could ambulate unassisted with an antalgic to normal

25   ambulatory ability. AR 35, 334, 339, 430, 432, 435, 450, 958. She had good range of motion in the

26   lower and upper extremities, no swelling or inflammation of joints, normal proximal strength,

27   adequate strength and intact motor and sensory. AR 35, 427 (joints have good range of motion,

28   proximal muscle strength normal), 430, 433, 436, 450, 454, 465 (spine range of motion normal,
                                                        12
         Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 13 of 14


 1   muscular strength intact, no edema), 473 (strength 5/5, normal sensation, no edema of extremities),

 2   748, 959 (full range of motion). The ALJ also considered evidence that Plaintiff had normal

 3   abdominal examinations. AR 35, 426, 429, 432, 435, 450, 454, 462, 465, 747.

 4          As another reason, the ALJ considered that Plaintiff’s daily activities suggested that she was

 5   more active and capable than alleged. AR 34. An ALJ can properly discount a claimant’s subjective

 6   complaints when the daily activities demonstrate an inconsistency between what the claimant can do

 7   and the degree that disability is alleged. Molina v. Astrue, 674 F.3d 1104, 1112–13 (9th Cir. 2012) (an

 8   ALJ may consider “whether the claimant engages in daily activities inconsistent with the alleged

 9   symptoms”), superseded by regulation on other grounds. The ALJ reasonably determined that

10   Plaintiff’s ability to engage in yoga, walking, cycling, cooking, cleaning, dusting, driving, shopping,

11   and performing her own activities of daily living without assistance was inconsistent with her with her

12   allegation that she was precluded from all full-time work. AR 34-35, 54 (able to drive), 61 (dusting),

13   433 (walking, yoga), 436 (walking, yoga); 748 (walking, yoga); 826 (cook, clean, drive, shop, perform

14   own activities of daily living, “does some walking and bicycle riding for exercise”).

15          Plaintiff asserts that the ALJ fails to consider her testimony regarding her limited ability to

16   walk and her inability to perform her daily activities on a sustained basis. (Doc. 17 at 39.) Even

17   where a plaintiff's activities suggest some difficulty functioning, they may be grounds for discrediting

18   the claimant’s testimony to the extent that they contradict claims of a totally debilitating impairment.

19   Molina, 674 F.3d at 1113. Moreover, the ALJ expressly acknowledged that Plaintiff’s condition

20   resulted in functional limitations that were considered in the RFC. AR 35.

21          Additionally, the ALJ considered that Plaintiff’s bilateral knee, right wrist and gastric sleeve

22   issues were treated conservatively with chiropractic care, physical therapy, infusions, corticosteroid

23   injections, and prescribed medication such as Percocet, Cymbalta, methotrexate, Norco, and Motrin.

24   AR 34. An ALJ is permitted to consider evidence of conservative treatment in evaluating a claimant’s

25   subjective complaints. See Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007) (finding evidence of

26   conservative treatment sufficient to discount claimant’s testimony regarding severity of impairment).

27   Plaintiff does not appear to challenge this finding by the ALJ. Several courts in this circuit have found

28   that similar measures, such as physical therapy, injections, and pain medications constitute
                                                        13
         Case 1:19-cv-01741-BAM Document 25 Filed 08/19/21 Page 14 of 14


 1   conservative treatment. See, e.g., Azevedo v. Comm’r of Soc. Sec., No. 2:19-CV-01073-KJN, 2020

 2   WL 5633008, at *7 (E.D. Cal. Sept. 21, 2020) (citing cases noting conservative therapy consisting of

 3   physical therapy, anti-inflammatory and narcotic medications, use of a TENS unit, occasional epidural

 4   steroid injections, and massage therapy); see also McMillen v. Berryhill, No. 1:17-CV-00664-SKO,

 5   2018 WL 3769829, at *20 (E.D. Cal. Aug. 7, 2018) (citing cases). Although the ALJ also noted

 6   Plaintiff’s surgeries (AR 34), Plaintiff testified that surgery on her right hand was successful and had

 7   helped. AR 52. Plaintiff’s knee surgery also helped her condition and she was treated conservatively

 8   thereafter (AR 32, 350 (physical therapy for right knee), 353 (right knee response to physical therapy

 9   treatment good, 378). See Karen Trejo H. v. Saul, No. CV 19-7378-JPR, 2021 WL 2808693, at *8

10   (C.D. Cal. July 6, 2021) (finding ALJ properly discounted claimant’s symptom statements and

11   testimony as inconsistent with her conservative treatment where conservative medication treatment

12   provided relief after surgery).

13          The Court therefore finds that the ALJ’s assessment of Plaintiff’s subjective complaints is free

14   of reversible error. Even if one of the reasons provided could be found inadequate, there are sufficient

15   other reasons provided to support the assessment of Plaintiff’s subjective complaints. See Batson, 359

16   F.3d at 1197.

17                                               CONCLUSION

18           Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

19   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

20   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

21   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Kilolo Kijakazi,

22   Acting Commissioner of Social Security, and against Plaintiff Sandra Faye Nunes.

23
24   IT IS SO ORDERED.

25
        Dated:       August 19, 2021                           /s/ Barbara   A. McAuliffe            _
26                                                      UNITED STATES MAGISTRATE JUDGE
27
28
                                                        14
